DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it has more than 150 words. Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim1 requires a system that comprises inner and outer door gear elements that locks inner and outer door panels.
However, it is unclear how the device operates.
Here is the invention:

    PNG
    media_image1.png
    660
    1281
    media_image1.png
    Greyscale

As shown above, in order to lock the inner door panel 2, the inner door gear is biased in a clockwise direction (as shown above) by means of the torque device (spring). this movement will also move the outer door gear in a counter clockwise direction and is maintained in that position by means of the outer door. In this configuration, the inner panel is locked in place, by means of the inner door gear and the outer door gear with the outer panel.
However, it is unclear how the device is moved so as to lock the outer panel. Here is the invention:

    PNG
    media_image2.png
    314
    1209
    media_image2.png
    Greyscale

As seen, somehow the inner door gear is moved in a counter clockwise direction, which then is maintained in that position by means of the inner panel, allowing the outer door gear to be moved clockwise, locking the outer door.
So, the invention requires 1) the interaction of the door panels with the door gear that is not locking is required to maintain the other door gear locking the respective panel; and 2) somehow moving one panel with respect to the other panel in order to lock the desired panel (moving the outer panel to allow locking of the inner panel and vice versa).

Therefore, in order to continue with the examination, the claim will be interpreted as mentioned before. Correction is required.

Allowable Subject Matter
Claim 1, as interpreted above, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



July 13, 2022.